UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7005


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MATTHEW TROY EVANS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:05-cr-00259-WDQ-1; 1:11-cv-01336-WDQ)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Troy Evans, Appellant Pro Se. Jefferson McClure Gray,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew     Troy   Evans      seeks        to    appeal   the   district

court’s order granting in part and denying in part Evans’ 28

U.S.C.A. § 2255 (West Supp 2012) motion.                     We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing   of   a   notice   of       appeal    in    a   civil   case    is   a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on March 29, 2012.          The notice of appeal was filed on June 6,

2012. *   Because Evans failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                      3